           Case 1:18-cv-09175-MKV Document 82 Filed 12/23/20 Page 1 of 2

                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 12/23/2020

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE     FUND,     ANNUITY    FUND, 18 CV 9175 (MKV)
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL     AND   INDUSTRY   FUND,
 TRUSTEES OF THE NEW YORK CITY
 CARPENTERS RELIEF AND CHARITY FUND, and
 THE NEW YORK CITY AND VICINITY
 CARPENTERS          LABOR-MANAGEMENT DEFAULT JUDGMENT
 CORPORATION,

                                                 Plaintiffs,

                          -against-

 INNISS CONSTRUCTION, INC., and HUDSON
 INSURANCE COMPANY,

                                               Defendants.



         The Complaint and Amended Complaint in this action having been duly served on the

above-named Defendant INNISS CONSTRUCTION, INC., and said Defendant having failed to

appear with counsel in this matter, and said default having been duly noted and upon the annexed

Declaration of Marlie Blaise, Esq., Declaration of William Davidian, and Declaration of Ankur

Patel,

         NOW, on the motion of Virginia & Ambinder, LLP, attorneys for Plaintiffs, it is hereby:

         ORDERED, ADJUDICATED, and DECREED that Plaintiffs, have judgment against

INNISS CONSTRUCTION, INC., the Defendant, with its principal place of business at 95-20

150th Street, Jamaica, New York, 11435, $116,434.86, as follows:

         1. Awarding Plaintiffs a judgement of $116,434.86 against Defendant, Inniss, consisting
            of audit findings which contains: (1) an outstanding principal deficiency of $9,735.59,
            (2) interest thereon of $10,359.14, (3) promotional fund contributions of $136.80, (4)
 Case 1:18-cv-09175-MKV Document 82 Filed 12/23/20 Page 2 of 2




   audit costs of $8,345, (5) liquidated damages of $1,947.12, and (6) attorneys’ fees and
   costs of $85,911.21.

2. Awarding Plaintiffs post judgment interest pursuant to 28 U.S.C. § 1961.




                                     _________________________________December 23, 2020
                                     Mary Kay Vyskocil
                                     United States District Judge




                                   -2-
